DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative, Ankit Aggarwal on 02/25/2021.
The application has been amended as follows: 
21. (Currently Amended) A computer-implemented method for managing blood glucose levels of a user, the method comprising: 
electronically receiving, in a server, using one or more processors, before generation of a treatment plan, data, including a length of time that the user has been diagnosed with a blood glucose condition, types and dosages of medications consumed by the user, and A1C values of the user; 
storing, using the one or more processors, the received data in a database connected to the one or more processors; extracting metadata, using the one or more processors, from the stored data; 
inputting, using the one or more processors, the metadata into one or more machine learning algorithms to generate (a) a goal for the user wherein the goal includes a reduction in the A1C value of the user at an end of a treatment period, as compared to an A1C value of the user at a beginning of the treatment period, and (b) the treatment plan for the user to achieve the goal based on the length of time that the user has been diagnosed with the blood glucose condition, and the types and dosages of medications consumed by the user, wherein the treatment plan includes instructions for tasks to be performed by the user during a first subset of the treatment period, wherein the tasks include one or more of prescribed blood glucose measurement pairs to be measured before and after meals, prescribed timing and dosage of medication to -2-Application No.: 17/074,165Attorney Docket No.: 10498-0025-03000be consumed by the user, a prescribed amount of carbohydrates to be consumed by the user, or prescribed exercise for the user to perform, wherein the one or more machine 
outputting the generated treatment plan, using the one or more processors, to the user via an electronic device of the user; 
electronically receiving, using the one or more processors, data relating to the treatment plan during the first subset of the treatment period, the data relating to the treatment plan including types, timing, and dosages of medications consumed by the user, times and amounts of carbohydrates consumed by the user, amount of sleep of the user, amount of exercise performed by the user, and blood glucose levels of the use; 
revising the treatment plan, using the one or more processors, for a subsequent subset of the treatment period based on a determined medication compliance, a determined diet compliance, a determined exercise compliance, and identified patterns; 
outputting the revised treatment plan to the user, using the one or more processors, via the electronic device, wherein the revised treatment plan includes one or more tasks to be performed by the user during the subsequent subset of the treatment period, wherein the tasks include a change in the one or more of the prescribed blood glucose measurement pairs to be measured before and after meals, the prescribed timing and dosage of medication to be consumed by the user, the -3-Application No.: 17/074,165 Attorney Docket No.: 10498-0025-03000 prescribed amount of carbohydrates for the user to consume, or the prescribed exercise for the user to perform, as compared to the first subset of the treatment period; 
receiving, using the one or more processors, global positioning system (GPS) data from the electronic device of the user; 
identifying, using the one or more processors, and based on the received GPS data and a time proximity to one or more scheduled meals of the treatment plan to be consumed by the user, restaurants in proximity to the user and that are cataloged in a database, wherein the restaurant database includes meals offered by the cataloged restaurants and a carbohydrate content of each meal; 
outputting a list of the identified restaurants, using the one or more processors, to the electronic device of the user, wherein the list includes recommended meals, of the meals offered at the identified restaurants, based on the carbohydrate content of the meals offered by the identified restaurants; 

generating, using the one or more processors, a walking route for the user to travel along from a current location of the user to the selected restaurant; 
determining, using the one or more processors, a tendency of the user to follow a medication regimen, a diet regimen, and an exercise regimen, wherein the generating the treatment plan for the user to achieve the goal also is based on the determined tendency of the user to follow the medication regimen, the diet regimen, and the exercise regimen; -4-Application No.: 17/074,165 Attorney Docket No.: 10498-0025-03000 
determining, using the one or more processors, based on the identified patterns, a trigger event that occurs before an adverse effect on blood glucose levels of the user, and 
sending a notification to the user, using the one or more processors, via the electronic device of the user upon detecting a subsequent instance of the trigger event, wherein the notification includes an identification of the trigger event to the user and an identification of the adverse effect on blood glucose levels that occurs after the trigger event, the trigger event is a day of the week or is an amount of exercise performed by the user that exceeds a threshold, and the adverse effect on blood glucose levels includes hyperglycemia.  
22. (Original) The method of claim 21, wherein the machine learning algorithms generate the goal based at least on cohort data for a cohort associated with the user.  
23. (Original) The method of claim 22, wherein the cohort data is generated based on one or more individuals having one or more similarities with the user, the one or more similarities comprising a physical condition, a medical condition, and a psycho-determinant condition.  
24. (Original) The method of claim 22, wherein the cohort data is generated based on one or more individuals that match a demographic of the user.  
25. (Original) The method of claim 24, wherein the demographic is one or more of an ethnicity, a gender, an age range, a height, and a weight.  
26. (Original) The method of claim 22, wherein the cohort data is based on one or more individuals each having a successful treatment plan for a medical condition shared by the user and the one or more individuals.  

28. (Original) The method of claim 21, further comprising applying, using the one or more processors, the one or more machine learning algorithms to the received data relating to the treatment plan to determine a medication compliance by comparing the received types, timing, and dosages of medication to the prescribed types, timing, and dosages of medication, to determine a diet compliance by comparing the received amounts of carbohydrates consumed to the prescribed amounts of carbohydrates to be consumed, and to determine an exercise compliance by comparing the received amounts of exercise performed to the prescribed amounts of exercise to be performed.  
29. (Original) The method of claim 21, further comprising applying, using the one or more processors, the one or more machine learning algorithms to the received data relating to the treatment plan to analyze the types, timing, and dosages of medications consumed by the user, amounts of carbohydrates consumed by the user, amount of sleep of the user, amount of exercise performed by the user, and blood glucose levels of the user to identify patterns between the types, timing, and dosages of medications consumed by the user, amounts of carbohydrates consumed by the user, amount of sleep of the user, amount of exercise performed by the user, and the blood glucose levels of the user.  
30. (Currently Amended) A system for managing blood glucose levels of a user, the system comprising: 
a memory having processor-readable instructions stored therein; and 
a processor configured to access the memory and execute the processor-readable instructions, which, when executed by the processor configures the processor to perform a method, the method comprising: 
electronically receiving in a server, using one or more processor, before generation of a treatment plan, data including a length of time that the user has been diagnosed with a blood glucose condition, types and dosages of medications consumed by the user, and A1C values of the user; 
storing, using the one or more processors, the received data in a database connected to the one or more processors; 

inputting, using the one or more processors, the metadata into one or more machine learning algorithms to generate (a) a goal for the user, wherein the goal includes a reduction in the A1C value of the user at an end of a treatment period, as compared to an A1C value of the user at a beginning of the treatment period, and wherein the machine learning algorithms generate the goal based at least on cohort data for a cohort associated with the user and (b) the treatment plan for the user to achieve the goal based on the length of time that the user has been diagnosed with the blood glucose condition, and the types and dosages of medications consumed by the user, wherein the treatment plan includes instructions for tasks to be performed by the user during a first subset of the treatment period, wherein the tasks include one or more of prescribed blood glucose measurement pairs to be measured before and after meals, prescribed timing and dosage of medication to be consumed by the user, a prescribed amount of carbohydrates to be consumed by the user, or prescribed exercise for the user to perform, wherein the one or more machine learning algorithms include one or more of artificial neural networks, Bayesian statistics, case-based reason, decision trees, inductive logic processing, Gaussian process regression, Gene expression programming, Logistic model trees, stochastic modeling, or statistical modeling; 
outputting the generated treatment plan, using the one or more processors, to the user via an electronic device of the user; 
electronically receiving, using the one or more processors, data relating to the treatment plan during the first subset of the treatment period, the data relating to the treatment plan including types, timing, and dosages of medications consumed by the user, times and amounts of carbohydrates consumed by the user, amount of sleep ofAttorney Docket No.: 10498-0025-03000 the user, amount of exercise performed by the user, and blood glucose levels of the user; 
revising the treatment plan, using the one or more processors, for a subsequent subset of the treatment period based on determined medication compliance, determined diet compliance, determined exercise compliance, and identified patterns; 
outputting the revised treatment plan to the user, using the one or more processors, via the electronic device, wherein the revised treatment plan includes one or more tasks to be performed by the user during the subsequent subset of the treatment period, wherein the tasks include a change in the one or more of the prescribed blood glucose measurement pairs to be measured before and after meals, the 
determining, using the one or more processors, tendency of the user to follow at least one of a medication regimen, a diet regimen, and an exercise regimen, wherein the generating the treatment plan for the user to achieve the goal also is based on the determined tendency of the user to follow [a] the medication regimen, [a] the diet regimen, and the exercise regimen; 
determining, using the one or more processors, based on the identified patterns, a trigger event that occurs before an adverse effect on blood glucose levels of the user; and 
sending a notification to the user, using the one or more processors, via the electronic device of the user upon detecting a subsequent instance of the trigger event,-9-Application No.: 17/074,165Attorney Docket No.: 10498-0025-03000 wherein the notification includes an identification of the trigger event to the user and an identification of the adverse effect on blood glucose levels that occurs after the trigger event, the trigger event is a day of the week or is an amount of exercise performed by the user that exceeds a threshold, and the adverse effect on blood glucose levels includes hyperglycemia.  
31. (Original) The system of claim 30, further including receiving an indication from the user that the user would like to exercise, and, after receiving the indication from the user, retrieving GPS data from the electronic device of the user, and generating a route for the user to walk along, wherein a distance of the route corresponds to the exercise prescribed to the user in the treatment plan.  
32. (Original) The system of claim 30, further comprising determining a trend of blood glucose values and further determining a range for an upcoming blood glucose value based on the trend and a bolus insulin delivery time.  
33. (Original) The method of claim 30, wherein the cohort data is generated based on one or more individuals having one or more similarities with the user, the one or more similarities comprising a physical condition, a medical condition, and a psycho-determinant condition.  
34. (Original) The method of claim 30, wherein the cohort data is generated based on one or more individuals that match a demographic of the user.  
35. (Original) The method of claim 34, wherein the demographic is one or more of an ethnicity, a gender, an age range, a height, and a weight.  

37. (Original) The method of claim 30, further including receiving an indication from the user that the user would like to exercise, and, after receiving the indication from the user, retrieving GPS data from the electronic device of the user, and generating a route for the user to walk along, wherein a distance of the route corresponds to exercise prescribed to the user in the treatment plan.  
38. (Original) A computer-implemented method for managing blood glucose levels of a user, the method comprising: 
electronically receiving in a server, using one or more processors, before generation of a treatment plan, data, including a length of time that the user has been diagnosed with a blood glucose condition, types and dosages of medications consumed by the user, and A1C values of the user; 
storing, using the one or more processors, the received data in a database connected to the one or more processors; 
extracting metadata, using the one or more processors, from the stored data; -11-Application No.: 17/074,165 Attorney Docket No.: 10498-0025-03000 
inputting, using the one or more processors, the metadata into one or more machine learning algorithms to generate (a) a goal for the user and wherein the machine learning algorithms generate the goal based at least on cohort data for a cohort associated with the user and (b) the treatment plan for the user to achieve the goal based on the length of time that the user has been diagnosed with the blood glucose condition, and the types and dosages of medications consumed by the user, wherein the treatment plan includes instructions for tasks to be performed by the user during a first subset of a treatment period, wherein the tasks include one or more of prescribed blood glucose measurement pairs to be measured before and after meals, prescribed timing and dosage of medication to be consumed by the user, a prescribed amount of carbohydrates to be consumed by the user, or prescribed exercise for the user to perform, wherein the one or more machine learning algorithms include one or more of artificial neural networks, Bayesian statistics, case-based reason, decision trees, inductive logic processing, Gaussian process regression, Gene expression programming, Logistic model trees, stochastic modeling, or statistical modeling; 

electronically receiving, using the one or more processors, data relating to the treatment plan during the first subset of the treatment period, the data relating to the treatment plan including types, timing, and dosages of medications consumed by the user, times and amounts of carbohydrates consumed by the user, and blood glucose levels of the user; -12-Application No.: 17/074,165 Attorney Docket No.: 10498-0025-03000 
outputting a revised treatment plan to the user, using the one or more processors, via the electronic device, wherein the revised treatment plan includes one or more tasks to be performed by the user during a subsequent subset of the treatment period, wherein the tasks include a change in the one or more of the prescribed blood glucose measurement pairs to be measured before and after meals, the prescribed timing and dosage of medication to be consumed by the user, the prescribed amount of carbohydrates for the user to consume, as compared to the first subset of the treatment period; 
receiving, using the one or more processors, global positioning system (GPS) data from the electronic device of the user; 
identifying, using the one or more processors, and based on the received GPS data and a time proximity to one or more scheduled meals of the treatment plan to be consumed by the user, restaurants in proximity to the user and that are cataloged in a database, wherein the restaurant database includes meals offered by the cataloged restaurants and a carbohydrate content of each meal; 
outputting a list of the identified restaurants, using the one or more processors, to the electronic device of the user, wherein the list includes recommended meals, of the meals offered at the identified restaurants, based on the carbohydrate content of the meals offered by the identified restaurants; 
receiving, using the one or more processors, a selection of a catalogued restaurant, of the output list of the identified restaurants, from the user; 
administering, via a software application downloaded to the electronic device of the user, and using the one or more processors, a questionnaire to the user; -13-Application No.: 17/074,165 Attorney Docket No.: 10498-0025-03000 
electronically receiving, using the one or more processors, user answers to the questionnaire; 
determining, using the one or more processors, based on the received user answers to the questionnaire, a tendency of the user to follow a medication regimen, and a diet regimen, wherein the 
determining, using the one or more processors, a trigger event that occurs before an adverse effect on blood glucose levels of the user; and 
sending a notification to the user, using the one or more processors, via the electronic device of the user upon detecting a subsequent instance of the trigger event, wherein the notification includes an identification of the trigger event to the user and an identification of the adverse effect on blood glucose levels that occur after the trigger event, the trigger event is a day of the week, and the adverse effect on blood glucose levels includes hyperglycemia.  
39. (Original) The method of claim 38, wherein the goal includes a reduction in the A1C value of the user at an end of a treatment period, as compared to an A1C value of the user at a beginning of the treatment period.  
40. (Original) The method of claim 38, wherein electronically receiving data relating to the treatment plan during the first subset of the treatment period further comprises receiving an amount of sleep of the user.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the subject matter eligibility under 35 U.S.C 101, the present invention is directed towards eligible subject matter in view of the recent 2019 Patent Eligibility Guidelines. While the claims would be considered to recite limitations that fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, there are additional limitations that need to be taken into account. The additional limitations, when considered in combination, amount to significantly more than the abstract idea. Therefore, the claims are directed to patent eligible subject matter.  
Regarding patentability under 35 U.S.C. 103, no prior art reference, or reasonable combination thereof, could be found which discloses, or suggests the limitations found in the independent claims. The closest prior art of record, Carlsgaard et al. (US 2014/0324445), does not disclose all of the claimed limitations. Carlsgaard discloses a computer-implemented method of managing a patient’s diabetes and treatment plans for the patient. However, the reference does not explicitly disclose extracting metadata 
The closest foreign reference of record, Mayou et al. (WO 2013/022775), does not teach all of the claimed limitations. Mayou teaches a way to monitor glucose levels and generate pattern data based on that received monitored data to determine what outside elements might be impacting the glucose levels. The data can be used to determine hyperglycemic or hypoglycemic events. However, the reference does not teach all of the limitation of the claim. Specifically, the reference does not explicitly teach extracting metadata from the stored data, inputting the metadata into the machine learning algorithms to generate goals and treatment plans with instructions for tasks to be performed, and revising the treatment plan based on the determined medication compliance, the determined diet compliance, the determined exercise compliance, and the identified patterns. 
The closest NPL reference is Klaus Donsa et al. (2015) does not disclose all of the claimed limitations. Donsa teaches an electronic decision support tool for diabetes care that has an application that makes decisions about when to start insulin and the amount of dosing. The support tool also generates a treatment plan to help better manage their glucose levels. However, the reference does not teach all of the limitation of the claim. Specifically, the reference does not explicitly teach extracting metadata from the stored data, inputting the metadata into the machine learning algorithms to generate goals and treatment plans with instructions for tasks to be performed, and revising the treatment plan based on the determined medication compliance, the determined diet compliance, the determined exercise compliance, and the identified patterns. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604.  The examiner can normally be reached on Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA R. COVINGTON/Examiner, Art Unit 3686                    

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686